     Case 1:18-cr-00074-JRH-BKE Document 59 Filed 12/11/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION




UNITED STATES OF AMERICA


      V                                                  CR 118-074


MARTY MARION COPELAND




                                      ORDER




      Presently before the Court is Defendant's motion for a copy

of   the   transcript      from    his    plea    colloquy       and     his    sentencing

hearing.     Defendant also requests a copy of his plea agreement.

Defendant claims         he   needs   these      documents       to file        an   appeal.

However, any appeal from his conviction of February 25, 2020 would

be woefully out of time.            Besides, Defendant waived his right to

appeal (as well as his right to collaterally attack) his sentence

in his plea agreement.          Out of courtesy, the Clerk is directed to

attach a copy of Defendant's plea agreement (doc. 49)                                  to the

service copy of this Order.

      Because Defendant has not established a sufficient need for


the transcripts he requests, his motion (doc. 57) is DENIED.                              See

Jefferies    v.   Wainwright,       794   F.2d        1516,   1518     (11*^^   Cir.    1986)

("Denial    of    a    free   transcript         to    an     indigent     defendant       is

unconstitutional only where              the   transcript is valuable                to the

defense and no functional alternatives exist."); see also United
    Case 1:18-cr-00074-JRH-BKE Document 59 Filed 12/11/20 Page 2 of 2



States V. MacCollom, 426 U.S. 317 (1976); Colbert v. Beto, 439

F.2d 1130 {5th Cir. 1971) ^ (stating that a defendant does not have

the right to a free transcript simply to search for possible

error,


         ORDER ENTERED at Augusta, Georgia, this          ay of December,

2020 .




                                        J. RANDAL HALL,'CHIEF JUDGE
                                        UNITgg STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




1   The Eleventh Circuit has adopted as binding precedent all
decisions issued by the former Fifth Circuit prior to October 1,
1981.  See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11*^^
Cir. 1981) (en banc).
